DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21:
It recites wherein the controller is configured to:
“control an inclination of one of the second mirror or the polarized reflective mirror to change display positions of the first virtual image and the second virtual image on the windshield.”
1 The specification specifically states that it might be only able to control the inclination of one of those mirrors, but in that case only one of the virtual images can move.
Therefore according to the written description it cannot be said that the controller controls the inclination of “one” of the mirrors in order to change display positions “of the first virtual image and the second virtual image.”
Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
According to the specification both the second mirror and the polarized reflective mirror are inclined to control the positions of the first virtual image and the second virtual image. Inclining “one” of the mirrors and changing both positions is not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 13-16, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7:
It recited the limitation "the another vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that the language directed to the another vehicle was moved to claim 21.
Regarding claims 13-16:
Claims 13 and 14 similarly recite “the another vehicle.” Claims 15 and 16 are dependent on claim 14.
Regarding claim 17:
It recites “the vehicles” in line 3. There is only one vehicle in the claim.
Regarding claims 18-20:
Claim 18 similarly recites “the another vehicle.” Claims 19 and 20 are dependent on claim 18.
Regarding claim 21:
It recites wherein the controller is configured to:
“control an inclination of one of the second mirror or the polarized reflective mirror to change display positions of the first virtual image and the second virtual image on the windshield.”
As discussed above, this is not described in applicant’s specification, and therefore cannot be the subject matter which the inventor regards as the invention.

Allowable Subject Matter
Claims 1 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1:
The prior art of record discloses some, but not all elements of the claim in combination. In particular Yachida (US 2016/0216521) and Kuzuhara et al. (US 2016/0202482) will be discussed.
Claim 1

A head-up display for a vehicle, comprising:

a mirror unit configured to reflect first image light and second image light toward a windshield of the vehicle, the mirror unit comprising:
Yachida Fig. 6: 30; paragraph 44
a first mirror having a concave shape, a second mirror spaced apart from the first mirror, and a polarized reflective mirror configured to reflect light to the first mirror and to transmit light therethrough to the second mirror, the polarized reflective mirror being configured to transmit light reflected from the second mirror to the first mirror;
Not disclosed by Yachida. Kuzuhara (e.g., Fig. 6) at least discloses a first mirror having a concave shape (e.g., Fig. 6 123), a second mirror (there a several more as per Fig. 6), a polarized reflective mirror (Fig. 6: 131: it’s not specifically described as polarized in, e.g., paragraph 54, but it “splits a light flux” so presumably it is), but the polarized mirror does not reflect light to the first mirror and transmit light reflected from the second mirror to the first mirror.
a display layer located at the windshield of the vehicle to display a first virtual image corresponding to the first image light in a first region, and display a second virtual image 

and a controller that is configured to:  

display the first virtual image in the first region according to a first depth information that corresponds to the first virtual image, and  
Yachida Fig. 2: some elements (in area E1) are projected down the road while others (in area E2) are closer. This can be considered “depth” information.
display the second virtual image in the second region according to a second depth information that corresponds to the second virtual image, the second depth information being different from the first depth information, wherein the first virtual image and the second virtual image are displayed together in the display layer.

Yachida Fig. 2: some elements (in area E1) are projected down the road while others (in area E2) are closer. This can be considered “depth” information.


Therefore the combination of subject matter and in particular the mirror properties renders the claim allowable over the prior art of record.
Regarding claim 22:
It contains similar language.

Response to Arguments
Some of applicant’s arguments were persuasive and others not, as discussed below.

	Applicant then argues (page 11) that claim 1’s dependent claims, including withdrawn claims 2-6 and 8-11, should then be allowable. However, there are a number of 112 issues with the dependent claims as per the rejections above and so these claims cannot be considered allowable. Since not every claim is in condition for allowance the withdrawn claims have not been considered at this time (although note that some of them will have the same 112 issues as the instant claims).
	Applicant next argues (still page 11) that claim 21 is allowable. However, this claim includes language from the prior claim 1 that was rejected in view of 35 USC 112 in the Office Action mailed 21 October 2021. Applicant has changed the language very slightly but that actually just made the problem worse: now that it is more clear what applicant is attempting to claim it is clear it is not described in the specification. Therefore this claim is not allowable.
	Finally applicant argues that claim 22 is allowable. The Examiner agrees for the same reasons as with respect to claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Using the paragraph numbering in applicant’s patent application publication US 2018/0157036.